Order entered August 27, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00977-CV

                                IN RE JANECIA WATT, Relator

                  Original Proceeding from the 304th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. JC-19-00707

                                             ORDER
       Before the Court is relator’s August 16, 2019 petition requesting mandamus, habeas

corpus, and emergency relief. Relator’s case is an original proceeding arising out of a case in

which the termination of parental rights is at issue.

       Rule 9.8(b) of the rules of appellate procedure provides:

       Parental-Rights Termination Cases. In an appeal or an original proceeding in an
       appellate court, arising out of a case in which the termination of parental rights
       was at issue:
       (1) except for a docketing statement, in all papers submitted to the court,
       including all appendix items submitted with a brief, petition, or motion:
               (A) a minor must be identified only by an alias unless the court orders
               otherwise;
               (B) the court may order that a minor’s parent or other family member be
               identified only by an alias if necessary to protect a minor’s identity, and
               (C) all documents must be redacted accordingly.

TEX. R. APP. P. 9.8(b).
       In the introduction section of the petition, relator identifies the minor at issue by his full

name. Subsequently, in the statement of facts section of the petition, relator identifies a second

minor, a victim of a crime, by his full name. Additionally, the appendix to the petition includes

multiple documents in which the minor’s full name, date of birth, and home address are not

redacted as “sensitive data” regarding the minor, as that term is used in rule of appellate

procedure 9.9. See TEX. R. APP. P. 9.9(a).

       Accordingly, we STRIKE relator’s August 16, 2019 petition for writ of mandamus,

petition for writ of habeas corpus, and request for emergency relief.

       We ORDER relator to file, within FOURTEEN DAYS of the date of this order, an

amended petition that identifies the minor at issue and the minor crime victim by initials only

and redacts the minor’s name, address, date of birth and any other sensitive data from the

amended petition and the appendix as required by rules 9.8(b) and 9.9(a). If relator fails to file

an amended petition and appendix as ordered, this case may be dismissed for want of

prosecution.




                                                      /s/    ERIN A. NOWELL
                                                             JUSTICE